DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolar et al. (U.S. Patent Pub. No. 2020/0275807).
Regarding claim 17, Kolar et al. discloses a sound enclosure system for a food processing device (figures 1-2, reference #40; figure 17), comprising: 
a first enclosure member configured to be secured to a base of the food processing device (figures 1-2, reference#41; figure 17, reference #1718);
a second enclosure member pivotally connected to the first enclosure member and moveable between an open position and a closed position (figure 17, reference #1716; [0062]; [0150]);
a gasket positioned along one of an outer peripheral edge of the first enclosure member or an inner peripheral edge of the second enclosure member and configured to provide a seal between the first enclosure member and the second enclosure member when the second enclosure member is in the closed position (figure 17, reference #1760; 0152]); and
a pedestal receivable on a base of the food processing device, the pedestal being configured to receive lower edges of the first enclosure member and the second enclosure member and to contact a lower portion of the interior sidewall of the first enclosure member and the second enclosure member when the second enclosure member is in the closed position (figures 1-3, reference #30 and 44; figure 17, reference #1724 and 1750; [0053]-[0064]); wherein the pedestal is formed from a vibration-dampening material ([0064]).
Regarding claim 18, Kolar et al. discloses a handle connected to the second enclosure member for moving the second enclosure between the open position and the closed position (figure 17, bottom ledge of reference #1716 is capable to be gripped for moving the second enclosure between the open and closed positions (it is noted that no specific structure/shape has delimited the handle and therefore any structure that may be handled/gripped by a user for operating the second enclosure may read on the limitation)).
Regarding claim 19, Kolar et al. discloses wherein the pedestal includes a plurality of openings for receiving a plurality of projections of the base therethrough (figures 1B and 1C, reference #34 and 35; [0053]-[0059]; [0061]);
wherein the first enclosure member includes a plurality of apertures corresponding to the plurality of projections, the plurality of apertures being configured to receive the plurality of projections of the base for securing the first enclosure member to the base ([0058]-[0059]; [0061]; [0070]; [0150])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolar et al. in view of Fleming (U.S. Patent No. 9,981,234).
Regarding claim 1, Kolar et al. discloses a sound enclosure system for a food processing device (figures 1-2, reference #40; figure 17), comprising: 
a first enclosure member configured to be secured to a base of the food processing device (figures 1-2, reference#41; figure 17, reference #1718);
a second enclosure member pivotally connected to the first enclosure member and moveable between an open position and a closed position (figure 17, reference #1716; [0062]; [0150]); and
at least one detection element associated with the second enclosure member, the detection element being configured to be detected by a controller of the food processing device so as to indicate to the controller that the second enclosure member is in the closed position ([0066]).
While the reference teaches that many types of detection elements may be used on an upper surface of the second enclosure member ([0065]-[0069]), the reference does not explicitly disclose wherein the at least one detection element is a reflective element.  As there are many types of detection elements that may be used, including a proximity sensor, pressure/load sensor, contact circuit, magnets coupled to reed switches, NFC tags (as evidenced by Kolar et al. [0060]; [0068]-[0069]), and including a reflective element on an upper surface of the cover (abstract; figure 6) wherein the reflective element is positioned so as to reflect light emitted by a transceiver of a motor driven scraper assembly back to the transceiver when the cover is in the closed position (figure 6, reference #502 and 504 with squiggle lines indicating reflected light to mixer/scraper assembly) a taught by Fleming, and since the instant specification is silent to unexpected result, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the detection element of Kolar et al. to include a reflective element on an upper surface of the second enclosure member wherein the reflective element is positioned so as to reflect light emitted by a transceiver of a motor driven scraper assembly back to the transceiver when the cover is in the closed position, as taught by Fleming, because selecting one of known designs for a detection element would have been considered obvious to one of ordinary skill in the art at the time the invention was filed and because said reflector element would operate equally well as the NFC elements or magnet/reed switch of Kolar et al.
Regarding claim 2, Kolar et al. in view of Fleming discloses all the limitations as set forth above.  The reference as modified further discloses wherein the at least one detection element includes a non-contact detection element, whereby the controller of the food processing device detects the closed position of the second enclosure member without contact between a sensing device and the at least one detection element ([0044]; [0065]-[0069]; [0075]-[0076]; [0090]; [0093]).
Regarding claim 3, Kolar et al. in view of Fleming discloses all the limitations as set forth above.  The reference as modified further discloses wherein the at least one detection element includes a magnet positioned adjacent to a lower edge of the second enclosure member, the magnet being configured to interact with a reed switch within a base of the food processing device when the second enclosure member is in the closed position ([0012]; [0067]; claim 10).
Regarding claim 5, Kolar et al. discloses all the limitations as set forth above.  While the reference teaches that many types of detection elements may be used on a top surface of the second enclosure member ([0065]-[0069]), the reference does not explicitly disclose wherein the at least one detection element is a reflective element.  As there are many types of detection elements that may be used, including a proximity sensor, pressure/load sensor, contact circuit, magnets coupled to reed switches, NFC tags (as evidenced by Kolar et al. [0060]; [0068]-[0069]), and including a reflective element on a top surface of the cover (abstract; figure 6) such that it is aligned with a rotation axis of the motor-driven scraper assembly when the cover member is in the closed position, and such that it is offset from the rotation axis when the cover member is in the open position (figure 6, reference #502 and 504 with squiggle lines indicating reflected light from center of cover to mixer/scraper assembly; column 2, lines 59-67) a taught by Fleming, and since the instant specification is silent to unexpected result, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the detection element of Kolar et al. to include a reflective element on a top surface of the second enclosure member such that it is aligned with a rotation axis of the motor-driven scraper assembly when the cover member is in the closed position, and such that it is offset from the rotation axis when the cover member is in the open position, as taught by Fleming, because selecting one of known designs for a detection element would have been considered obvious to one of ordinary skill in the art at the time the invention was filed and because said reflector element would operate equally well as the NFC elements or magnet/reed switch of Kolar et al.
Regarding claim 6, Kolar et al. discloses all the limitations as set forth above.  The reference further discloses wherein: the at least one detection element is a plurality of detection elements including a first detection element and a second detection element ([0013] (first, second and third interlock components)); 
wherein the first detection element is a magnet positioned adjacent to a lower edge of the second enclosure member, the magnet being configured to interact with a reed switch within a base of the food processing device when the second enclosure member is in the closed position ([0012]; [0067]; claim 10).
While the reference teaches that many types of detection elements may be used on an upper surface of the second enclosure member ([0065]-[0069]), the reference does not explicitly disclose wherein the second detection element is a reflective element.  As there are many types of detection elements that may be used, including a proximity sensor, pressure/load sensor, contact circuit, magnets coupled to reed switches, NFC tags (as evidenced by Kolar et al. [0060]; [0068]-[0069]), and including a reflective element on an upper surface of the cover (abstract; figure 6) wherein the reflective element is positioned so as to reflect light emitted by a transceiver of a motor driven scraper assembly back to the transceiver when the cover is in the closed position (figure 6, reference #502 and 504 with squiggle lines indicating reflected light to mixer/scraper assembly) a taught by Fleming, and since the instant specification is silent to unexpected result, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the second detection element of Kolar et al. to include a reflective element on an upper surface of the second enclosure member, as taught by Fleming, because selecting one of known designs for a detection element would have been considered obvious to one of ordinary skill in the art at the time the invention was filed and because said reflector element would operate equally well as the NFC elements or magnet/reed switch of Kolar et al.
Regarding claim 7, Kolar et al. in view of Fleming discloses all the limitations as set forth above.  The reference as modified further discloses a pedestal receivable on the base of the food processing device, the pedestal being configured to receive lower edges of the first enclosure member and the second enclosure member (figures 1-3, reference #30 and 44; figure 17, reference #1724 and 1750; [0053]-[0064]); wherein the pedestal is formed from a vibration-dampening material ([0064]).
Regarding claim 8, Kolar et al. in view of Fleming discloses all the limitations as set forth above.  The reference as modified further discloses a gasket positioned along one of an outer peripheral edge of the first enclosure member or an inner peripheral edge of the second enclosure member and configured to provide a seal between the first enclosure member and the second enclosure member when the second enclosure member is in the closed position (figure 17, reference #1760; 0152]).
Claim(s) 9, 10 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolar et al. in view of Dickson, Jr. et al. (U.S. Patent No. 9,770,133).
Regarding claim 9, Kolar et al. discloses a food processing system (abstract; figures 1-17; [0012]; [0039]), comprising:
a base having a motor, the base being configured to receiving a processing container thereon (abstract; figures 1-2, reference #20; figure 17, reference #1712; [0043]; [0052]; [0147]);
a sound enclosure mountable on the base (figures 1-2, reference #40; figure 17), the sound enclosure including a first enclosure member configured to be secured to the base (figures 1-2, reference#41; figure 17, reference #1718), and a second enclosure member pivotally connected to the first enclosure member and moveable between an open position and a closed position, wherein when the second enclosure is in the closed position, the sound enclosure encases the processing container and the dasher assembly (figure 17, reference #1716; [0056]; [0062]; [0150]).
However, the reference does not explicitly disclose a dasher assembly having at least one scraper blade for scraping interior side walls of the processing container, and a motor assembly for rotating the scraper blade.
Dickson Jr. et al. teaches another blending apparatus (title).  The reference teaches a dasher assembly having at least one scraper blade for scraping interior side walls of the processing container (figures 1-7, reference #20, 52 and 54; column 4, lines 41-49; column 5, lines 1-11), and a motor assembly for rotating the scraper blade (figures 1-7, reference #56; column 5, lines 25-30 (it is noted that a motor assembly is a device that imparts motion and is not necessarily an electric motor, and therefore, a user grasping the handle 56 of the dasher assembly and imparting motion for rotating the scraper blade reads on the limitation of a motor); column 5, lines 43-62).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the dasher assembly of Dickson, Jr. et al. in the processing container of Kolar et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach blending apparatuses.  One of ordinary skill in the art would be motivated to provide a dasher assembly because it provides a separately controlled scraper blade for disrupting a rotational flow of food particles within the jar so as to dislodge food particles from the inner surface of the jar so that dislodged food particles may enter the rotational flow of food particles for further blending by the lower rotating blending blade to provide improved blending (Dickson, Jr. et al. column 4, lines 41-49; column 5, lines 43-62).
Regarding claim 10, Kolar et al. in view of Dickson, Jr. et al. discloses all the limitations as set forth above.  The reference as modified further discloses the second enclosure element includes a non-contact detection element configured to be detected by a controller when the second enclosure member is in the closed position so as to indicate to the controller that the second enclosure is in the closed position ([0044]; [0065]-[0069]; [0075]-[0076]; [0090]; [0093]).  While the reference as modified does not explicitly disclose wherein the controller is of the dasher assembly, Kolar et al. teaches the NFC (non-contact detection element) may communicate with sensors in the blade assembly ([0116]-[0117]) and Kolar et al. additionally teaches that the detection elements and receivers of the detection elements may be employed in any, all and various components of the food processing system ([0065]), and it would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the detection controller as part of the dasher assembly because the dasher assembly is the closest proximity to the second enclosure ensuring the detection element and detector controller are within range of each other and will communicate (Kolar et al. [0095]), since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
Regarding claim 12, Kolar et al. in view of Dickson, Jr. et al. discloses all the limitations as set forth above.  The reference as modified further discloses a first, non-contact detection mechanism associated with the base for detecting when the second enclosure member is in the closed position ([0012]; [0066]-[0067]; claim 10); and a second non-contact detection mechanism for detecting when the second enclosure is in the closed position ([0013]; [0066]-[0069])
While the reference as modified does not explicitly disclose wherein the second non-contact detection mechanism is associated with the dasher assembly, Kolar et al. teaches the NFC (non-contact detection element) may communicate with sensors in the blade assembly ([0116]-[0117]) and Kolar et al. additionally teaches that the detection elements and receivers of the detection elements may be employed in any, all and various components of the food processing system ([0065]), and it would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the second non-contact detection mechanism as part of the dasher assembly because the dasher assembly is the closest proximity to the second enclosure ensuring the detection element is in range of the enclosure member and will communicate with each other (Kolar et al. [0095]), since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
Regarding claim 13, Kolar et al. in view of Dickson, Jr. et al. discloses all the limitations as set forth above.  The reference as modified further discloses an optical detection mechanism ([0075] (interlock components , such as proximity sensors may include image recognition)).
While the reference as modified does not explicitly disclose wherein the optical detection mechanism is associated with the dasher assembly, Kolar et al. teaches the NFC (non-contact detection element) may communicate with sensors in the blade assembly ([0116]-[0117]) and Kolar et al. additionally teaches that the detection elements and receivers of the detection elements may be employed in any, all and various components of the food processing system ([0065]), and it would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the optical detection mechanism as part of the dasher assembly because the dasher assembly is the closest proximity to the second enclosure ensuring the detection element is in range of the enclosure member and will communicate with each other (Kolar et al. [0095]), since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
Regarding claim 14, Kolar et al. in view of Dickson, Jr. et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the first, non-contact detection mechanism includes a magnet positioned adjacent to a lower edge of the second enclosure member, the magnet being configured to interact with a reed switch within the base when the second enclosure member is in the closed position ([0012]; [0067]; claim 10).
Regarding claim 15, Kolar et al. in view of Dickson, Jr. et al. discloses all the limitations as set forth above.  The reference as modified further discloses a pedestal receivable on the base, the pedestal being configured to receive lower edges of the first enclosure member and the second enclosure member (figures 1-3, reference #30; figure 17, reference #1724; [0053]-[0064]); wherein the pedestal is formed from a vibration-dampening material ([0064]).
Regarding claim 16, Kolar et al. in view of Dickson, Jr. et al. discloses all the limitations as set forth above.  The reference as modified further discloses a gasket positioned along one of an outer peripheral edge of the first enclosure member or an inner peripheral edge of the second enclosure member and configured to provide a seal between the first enclosure member and the second enclosure member when the second enclosure member is in the closed position (figure 17, reference #1760; 0152]).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolar et al. in view of Dickson, Jr. et al. as applied to claim 9 above, and further in view of Fleming.
Regarding claim 11, Kolar et al. in view of Dickson, Jr. et al. discloses all the limitations as set forth above.  While the reference teaches that many types of detection elements may be used on a top surface of the second enclosure member ([0065]-[0069]), the reference does not explicitly disclose wherein the at least one detection element is a reflective element.  As there are many types of detection elements that may be used, including a proximity sensor, pressure/load sensor, contact circuit, magnets coupled to reed switches, NFC tags (as evidenced by Kolar et al. [0060]; [0068]-[0069]), and including a reflective element on a top surface of the cover (abstract; figure 6) wherein the reflective element is positioned so as to reflect light emitted by a transceiver of a scraper assembly back to the transceiver when the cover is in the closed position (figure 6, reference #502 and 504 with squiggle lines indicating reflected light to mixer/scraper assembly) a taught by Fleming, and since the instant specification is silent to unexpected result, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the detection element of Kolar et al. to include a reflective element on a top surface of the second enclosure member wherein the reflective element is positioned so as to reflect light emitted by a transceiver of a motor driven scraper assembly back to the transceiver when the cover is in the closed position, as taught by Fleming, because selecting one of known designs for a detection element would have been considered obvious to one of ordinary skill in the art at the time the invention was filed and because said reflector element would operate equally well as the NFC elements or magnet/reed switch of Kolar et al.
Allowable Subject Matter
Claims 20-22 are allowed.  
Claim 20 distinguishes over the prior art, with the closest prior art being referenced above, in that the references fail to show or render obvious either alone or in combination without impermissible hindsight the steps of: in response to the detection of the closed position of the sound enclosure by the motor-driven dasher assembly atop the processing container, actuating a motor of the dasher assembly to rotate the scraper blades. 
Response to Arguments
Applicant's arguments filed 9/8/2022 with respect to the rejections of claim 1 and 9 have been fully considered but they are not persuasive. 
Applicant argues Fleming fails to disclose a reflective element that is positioned so as to reflect light emitted by a transceiver of a motor-driven scraper assembly back to the transceiver.  Examiner finds this argument unpersuasive.  As clearly shown in figure 6, and described in column 4, lines 58-67, Fleming discloses light (reference #502) being reflected from the lid (squiggly lines) back to the transceiver (reference #504) with the light/transceiver being part of the motor-driven scraper assembly.
Regarding claim 9, Applicant argues a motor assembly for rotating the scraper blade cannot be a user because the interpretation is unreasonably broad.  Examiner finds this argument unpersuasive.  The claims have not specified a type of motor assembly.  The definition of a motor according to Merriam-Webster is one that imparts motion.  Therefore, it is not unreasonable to conclude that a user turning the handle of the dasher assembly and imparting motion for rotating the scraper blade reads on the limitation of a motor.

    PNG
    media_image1.png
    525
    1201
    media_image1.png
    Greyscale

 Applicant’s arguments with respect to the 102 rejection of claim 17 have been fully considered and are persuasive.  However, in light of the alternative interpretation of the pedestal being a combination of reference #30 and 44 as shown in figure 1A; and a combination of reference #1724 and 1750 in figure 17, Applicant’s arguments are now moot, the Kolar et al. reads on the limitations of claim 17.  As seen in figures 1A and 17, the reference #44/1750 of the pedestal contacts lower portion of the interior sidewall of the first enclosure member 41/1718 and second enclosure member in closed position [0062]).

    PNG
    media_image2.png
    307
    374
    media_image2.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774